t c memo united_states tax_court estate of leon amiel deceased leon l amiel administrator c t a petitioner v commissioner of internal revenue respondent docket no filed date john r morken and joshua a hazelwood for petitioner kevin j kilduff and dante d lucas for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioner's federal estate_tax all of the adjustments set forth in respondent's notice_of_deficiency have been resolved save one that being the amount of the marital_deduction to which the estate of leon amiel deceased petitioner is entitled petitioner contends that property that funded a residuary_trust established under the will of leon amiel the part b_trust is qualified_terminable_interest_property qtip and as a consequence petitioner is entitled to an unlimited_marital_deduction amounting to dollar_figure pursuant to sec_2056 as amended by sec_403 of the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_301 respondent on the other hand claims that the transitional rule set forth in erta sec_403 95_stat_305 subjects petitioner to the pre-erta marital_deduction quantitative limits respondent acknowledges that property funding another residuary_trust that contains a maximum_marital_deduction_formula clause the part a_trust qualifies for the marital_deduction thus respondent concludes that petitioner is limited to a marital_deduction in the amount of dollar_figure continuing for the sake of completeness respondent argues that the part b_trust property fails to qualify for qtip treatment because decedent's surviving_spouse did not possess a qualifying_income_interest_for_life in the trust property for the reasons that follow we agree with all of respondent's positions and conclude that the amount of the marital_deduction available to petitioner is limited to the amount available prior to the enactment of erta unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the date of leon amiel's death and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference leon amiel decedent was a resident of island park new york at the time of his death on date he was survived by his wife hilda amiel hilda two daughters katherine and joanne an illegitimate son david and four grandchildren decedent executed his last will and testament on date in addition to specific bequests decedent's will established two residuary trusts identified as part a and part b the will provided that the income from each trust was to be paid to or applied for the benefit of hilda she had a testamentary general_power_of_appointment over the assets of the part a_trust upon hilda's death the income from the part b_trust was to be paid to her daughters until their death and then to the daughters' children until they reached the age of at which time the trust corpus would be distributed to the grandchildren on the death of hilda the amount of the part a_trust that was not effectively disposed of by hilda through exercising her power_of_appointment was to be combined with the then corpus of the part b_trust under decedent's will the part a_trust was to be funded with an amount equal to that necessary to obtain the maximum marital_deduction allowable under federal_law in this regard article four paragraph a of the will provides as follows if my wife hilda survives me i direct my executor to set_aside that fractional share of my residuary_estate computed before the deduction of or provision for any estate inheritance or other death taxes or duties or any interest or penalties thereon which shall be necessary to obtain the maximum marital_deduction allowable in determining the federal estate_tax upon my estate after taking into account all property passing or which shall have passed to my wife other than under this article whether under this my will or otherwise which qualifies for said deduction in computing the fraction to be used in determining this share the final_determination in the federal estate_tax proceeding in my estate shall control only assets which qualify for said marital_deduction shall be allocated to this share to the extent possible no assets with respect to which a credit_for_foreign_death_taxes is allowable in computing the federal estate_tax on my estate or which are income in respect to a decedent shall be allocated to this share it is my intention that this share shall participate ratably in any increases or decreases of my residuary_estate decedent's will gave the trustees the power to invade the principal of both trusts for the benefit of hilda decedent's daughters and other descendants in this regard article four paragraph c of the will provides as follows in addition my trustees may at any time or from time to time pay or apply for the benefit of my wife or for the benefit of any beneficiary of any trust created under this will so much or all of the principal of such trust as my trustees in their sole discretion deem necessary or desirable for the support maintenance health education comfort or general welfare of my wife or any such beneficiary provided however that the principal of the part a_trust shall be paid or applied for the benefit of my wife before the principal of the part b_trust is so paid or applied for her benefit the will further provides in article five without in any way limiting by implication or otherwise the powers and discretion of my executors and trustees it is my desire that to the extent possible my wife hilda and then my daughters katherine and joanne and then my descendants shall have adequate funds to maintain the standard of comfort and general welfare that they enjoyed at the time of my death in this regard it is my desire that adequate funds be provided to enable my descendants to attend suitable schools colleges and professional schools taking into account the cost of tuition board at school books and the many other expenses incident to such education i also request my trustees to consider favorably the requirements of my wife my daughter and my descendants to provide for special family situations which may arise from time to time including without limitation the need for additional funds to furnish a home at the time of marriage the need for funds to acquire an interest in or establish a business taking into account the probabilities of the success of the business experience and the aggregate amount required to be invested in any such business decedent executed one codicil to his will on date and another on date the august codicil created a dollar_figure trust for the benefit of decedent's mistress sondra barnett the august codicil revoked a_trust for the benefit of david amiel and created a dollar_figure trust for the benefit of ms barnett the trustee of the trust created for the benefit of ms barnett was prohibited from invading the corpus of the trust for ms barnett's benefit decedent was in the hospital suffering from terminal cancer in date when he executed the codicils to his will the maximum_marital_deduction_formula contained in decedent's will was never amended to refer to an unlimited_marital_deduction in date hilda and ms barnett entered into an agreement pursuant to which ms barnett agreed not to seek probate of the august codicil ms barnett would be paid dollar_figure ms barnett surrendered entitlement to any legacy in trust or otherwise contained in the will or codicil and ms barnett and hilda agreed to the division of certain personal_property owned by decedent which was in the possession of ms barnett at the time of decedent's death decedent's will and the august codicil were admitted to probate by the surrogate's court of nassau county new york the estate_tax_return was filed on date it reported a total gross_estate of dollar_figure the estate claimed a marital_deduction of dollar_figure which consisted of dollar_figure in property interests not subject_to a qtip_election and dollar_figure in property interests subject_to a qtip_election respondent after making numerous adjustments that increased decedent's gross_estate disallowed dollar_figure of the claimed marital_deduction the dollar_figure mathematical difference is due to rounding opinion in general a marital_deduction is available in computing the taxable_estate of a decedent for the value of all property interests passing from the decedent to the surviving_spouse sec_2056 here petitioner asserts that it is entitled to a dollar_figure marital_deduction whereas respondent claims petitioner is entitled to a dollar_figure marital_deduction at the time decedent executed his will on date the maximum marital_deduction permitted was limited to the greater of dollar_figure or percent of the value of a decedent's adjusted_gross_estate erta eliminated this limitation for persons dying after date the intent of congress in repealing the marital_deduction quantitative limits was to treat a husband and wife as one economic unit and to allow unlimited tax-free transfers within that unit s rept pincite 1981_2_cb_412 wills drafted before typically included maximum_marital_deduction_formula clauses similar to that contained in article four paragraph a of decedent's will under which the amount of property transferred to the surviving_spouse was determined by reference to the maximum allowable marital_deduction the purpose of the marital_deduction formula_clause was to reduce or eliminate federal_estate_taxes imposed on the estate of the first spouse to die while passing no more to the surviving_spouse than necessary to produce such a reduction or elimination because these wills were drafted when there was a quantitative limitation on the maximum marital_deduction congress was concerned that many testators who used the formula_clause may not have intended to pass more than the greater of dollar_figure or percent of the adjusted_gross_estate to their surviving spouses which might occur if the new unlimited_marital_deduction were used in the computation of the marital_deduction under a formula_clause id pincite c b pincite to prevent a distortion of the testator's intent congress provided a transitional rule applicable to wills executed before date that contain a formula marital_deduction clause the transitional rule provides that if the decedent dies after december a b by reason of the death of the decedent property passes from the decedent or is acquired from the decedent under a will executed before date or a_trust created before such date which contains a formula expressly providing that the spouse is to receive the maximum amount of property qualifying for the marital_deduction allowable by federal_law c the formula referred to in subparagraph b was not amended to refer specifically to an unlimited_marital_deduction at any time after date and before the death of the decedent and d the state does not enact a statute applicable to such estate which construes this type of formula as referring to the marital_deduction allowable by federal_law as amended by erta sec_403 then the amendment made by erta sec_403 shall not apply to the estate of such decedent erta sec_403 decedent's will established two residuary trusts the part a_trust contained a maximum_marital_deduction_formula clause the part b_trust did not respondent acknowledges that the property funding the part a_trust qualifies for the marital_deduction respondent asserts that the effect of the transitional rule is to limit overall the amount of the marital_deduction available to petitioner to that of the pre-erta quantitative limits hence respondent posits that the amount of the marital_deduction available to petitioner is the amount of the property funding the part a_trust petitioner asserts in its posttrial brief of amendment the transitional rule was not intended to limit the marital_deduction for property passing to the surviving_spouse but rather was intended to prevent the unintended legislative testator's testamentary scheme in the present matter the formula is used to divide property into a part a_trust and a part b_trust both of which pass to the surviving_spouse the part a_trust provides an income_interest to the surviving_spouse for life and grants her a general_power_of_appointment and qualifies for the marital_deduction and this is not contested by respondent a the part b_trust also qualifies for the marital_deduction as it is qualified_terminable_interest_property q-tip and therefore sec_2056 passes to the surviving_spouse as required petitioner properly elected on schedule m part of the estate_tax_return q-tip treatment for the part b_trust pursuant i r c to we find petitioner's position unpersuasive the language of the transitional rule is explicit the transitional rule precludes the unlimited_marital_deduction provided with the enactment of erta to an estate where the will containing a maximum_marital_deduction_formula clause was executed prior to the enactment of erta the formula_clause was not amended at any time after date to refer specifically to an unlimited_marital_deduction and there is not enacted a state law applicable to the estate which would construe the formula_clause as referring to the unlimited_marital_deduction here each of the aforementioned situations is applicable the maximum_marital_deduction_formula clause contained in article four paragraph a of decedent's will is precisely the type of formula_clause addressed by the transitional rule see 91_tc_769 estate of bauersfeld v commissioner tcmemo_1988_224 cf 95_tc_289 we hold that the amount of the marital_deduction available to petitioner is limited to the amount available prior to the enactment of erta because in the instant case the transitional rule does apply respondent acknowledges that petitioner is entitled to a marital_deduction for the property funding the part a_trust and the value of the property funding the part a_trust is such as to entitle petitioner to the maximum pre-erta marital_deduction we need not decide whether the part b_trust property qualifies for qtip treatment nonetheless for the sake of completeness we shall address this matter sec_2056 permits an unlimited_marital_deduction for qtip which is defined as property passing from the decedent to the surviving_spouse in which the surviving_spouse has a qualifying_income_interest_for_life and as to which an election has been made to have a qualifying_income_interest_for_life the surviving_spouse must be entitled to all of the income from the qtip for life payable annually or at more frequent intervals and no person including the surviving_spouse can appoint any part of the property to any person other than the surviving_spouse sec_2056 and ii in the instant case respondent admits that the property in the part b_trust passed from decedent to his surviving_spouse and that an election was properly made respondent argues that decedent's surviving_spouse hilda did not have a qualifying_income interest in the part b_trust property for life because decedent's will permits the trustee of the part b_trust to invade the corpus not only for the benefit of decedent's wife but also for his daughters and grandchildren petitioner contends that the language of the will does not permit invasion of the corpus of the part b_trust during the lifetime of decedent's surviving_spouse we agree with respondent article four paragraph c of decedent's will provides that the trustees may invade the trust corpus at any time for the benefit of my wife or for the benefit of any beneficiary of any trust petitioner contends that the trustees' power to invade on behalf of any beneficiary should be construed as limited to an invasion for the current income_beneficiary only that is according to petitioner during hilda's lifetime the trustees could invade the corpus of the part b_trust only for hilda's benefit we disagree in our opinion the trustees' invasion power is not as limited as petitioner asserts we believe decedent wanted to permit the trustees to invade the trust corpus at any time including the lifetime of hilda should it be necessary to benefit hilda katherine joanne or katherine's and joanne's children in this regard article four paragraph c permits such invasion for the support maintenance health education comfort or general welfare of my decedent's wife or any such beneficiary article five of decedent's will directs that the trustees provide decedent's descendants with adequate funds to attend suitable schools colleges and professional schools this provision demonstrates that decedent's desire under article four paragraph c to permit invasion_of_corpus for educational_purposes was primarily for the benefit of decedent's grandchildren who could be attending school during the lifetime of hilda article five also provides that the trustees are not to be limited in any way in providing decedent's wife daughters and grandchildren with adequate funds to maintain the standard of living they enjoyed at the time of my death article five permits the trustees to invade corpus to provide for special family situations which may arise from time to time these are defined to include furnishing a home at the time of marriage and acquiring or establishing a business the beneficiaries of any such invasion_of_corpus are decedent's wife daughters and grandchildren the will does not prohibit an invasion_of_corpus for the benefit of decedent's daughters and grandchildren during the lifetime of the surviving_spouse decedent did not intend that only his descendants who married after the death of his wife could receive funds for furnishing a home a similar provision was interpreted in 93_tc_286 the will provided g the trustee named herein shall be authorized to encroach upon the corpus of said trust for any emergency needs which effect sic the support maintenance and health needs of any beneficiary of said trust with said encroachment to be at the discretion of said trustee id pincite we therein held that the trust property did not qualify for qtip treatment because the trustee could invade corpus for emergency needs of other beneficiaries during the lifetime of the surviving_spouse id pincite petitioner cites several cases where references to any beneficiary were held to refer only to current income beneficiaries we find those cases distinguishable from the instant one each case is decided on the specific language involved here as previously stated we believe decedent's clear intent was to permit the trustees of the part b_trust to provide for emergency and other needs of decedent's daughters and grandchildren during the lifetime of his surviving_spouse we have considered all the arguments advanced by petitioner we find each of them unpersuasive to reflect the settlement of the parties and the foregoing decision will be entered under rule
